UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

SCOTT MOYER
Plaintiff, : CIVIL ACTION

vs.
: Case No.: 5:18-cv-02267-JEL

ARAMARK (ARAMARK CAMPUS, LLC)
Defendant. : JURY TRIAL DEMANDED
STIPULATION OF DISMISSAL
i. The parties to this action stipulate that this case may be dismissed with prejudice.
2. The parties agree and represent to this Honorable Court that counsel, whose signatures
appear on this stipulation, have the express authority of their clients to enter into this
stipulation and to dismiss the action on the terms and conditions set forth in the Confidential

Settlement Agreement and General Release.

By: Dutko Law, LLC By: Morgan, Lewis & Bockius, LLP

 

CLE AM A Nazderce.

 

Charles E. Dutko, Jr., Esqhire AnndE. Martinez, Esquire

15525 Kutztown Road, Suite B 1701 Market Street Lo
Kutztown, PA 19530 Philadelphia, PA 19103

Attorney for Plaintiff Attorney for Defendant

Date: : 29 | a Date: Hy SG/ | a
